              Case 1:13-cr-00362-AWI-BAM Document 557 Filed 05/05/20 Page 1 of 2
PROB 35 (ED/CA)
(Rev. 5/01)
                            Report and Order Terminating Supervised Release
                                    Prior to Original Expiration Date


                                  UNITED STATES DISTRICT COURT
                                                 FOR THE


                              EASTERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                  )
                                                        )
                             v.                         ) Docket No.: 0972 1:13CR00362-004
                                                        )
                  Charles Wayne Uptergrove              )
                                                        )

On March 7, 2016, the above-named was sentenced to Supervised Release for a period of two years.
Supervision commenced on January 11, 2019.

The supervised releasee has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that the supervised releasee be discharged
from supervision.

                                         Respectfully submitted,




                                             Miriam E. Olea
                                      United States Probation Officer

Dated:        May 4, 2020
              Elk Grove, California
              (916) 683-3323



 REVIEWED BY:              Ronnie Preap
                           Supervising United States Probation Officer




                                                   1
                                                                                                           Rev. 11/2019
                                                              PROB35__REPORT AND ORDER TERMINATING SUPERVISION (EARLY)
PROB 35 (ED/CA)   Case 1:13-cr-00362-AWI-BAM Document 557 Filed 05/05/20 Page 2 of 2

Re:        Charles Wayne Uptergrove
           Docket No: 0972 1:13CR00362-004
           Report and Order Terminating Supervised Release
           Prior to Original Expiration Date




                                       ORDER OF COURT

Pursuant to the above report, it is ordered that Charles Wayne Uptergrove be discharged from Supervised
Release, and that the proceedings in the case be terminated.



IT IS SO ORDERED.

Dated:        May 5, 2020
                                            SENIOR DISTRICT JUDGE




                                                 2
                                                                                                         Rev. 11/2019
                                                            PROB35__REPORT AND ORDER TERMINATING SUPERVISION (EARLY)
